Citation Nr: 0118903	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  00-21 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for low back 
strain, currently evaluated as 20 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel



INTRODUCTION

The appellant served on active duty from September 1990 to 
October 1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2000 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO), that assigned a 20 percent rating for 
service-connected low back strain.

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993).  Where such review reasonably 
reveals that the claimant is seeking a particular benefit, 
the Board is required to adjudicate the issue or, if 
appropriate, remand the issue to the RO for development and 
adjudication; however, the Board may not ignore an issue so 
raised.  Id.  

The veteran has raised a claim of entitlement to a TDIU due 
to his service-connected back disability.  A claim of TDIU, 
on an extraschedular basis, is a component of the veteran's 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); see also VAOPGCPREC 6-96; Floyd v. Brown, 9 
Vet. App. 88 (1996).  Therefore, the issues before the Board 
have been recharacterized as shown above in order to include 
this issue. 

The appellant's claim entitlement to service connection for a 
gastrointestinal disorder, claimed as secondary to the 
appellant's service-connected low back strain, raised by the 
appellant's representative in its May 2001 informal hearing 
presentation, is referred to the RO for appropriate 
development.  


REMAND

A remand is required for compliance with the notice and duty 
to assist provisions contained in the Veterans Claims 
Assistance Act of 2000.  See Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

A September 12, 2000 letter from Johnnie Cummings III, M.D., 
indicates that he has treated the appellant for back pain and 
lumbar disc disease since October 1998.  In its May 2001 
informal hearing presentation, the appellant's representative 
requested that VA obtain these records.  Although the 
statement is helpful, actual treatment records would be of 
more assistance to the Board.  Therefore, treatment records 
from Dr. Cummings should be obtained.  VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A(b)).  

Further, Dr. Cummings indicated that the appellant's back 
disability had worsened.  Because the appellant last 
underwent a VA spine examination in February 2000, a current 
examination should be conducted.  Where the record does not 
adequately reveal the current state of the claimant's 
disability, the fulfilment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination.  
Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) 
v. Derwinski, 1 Vet. App. 121, 124 (1991); see also VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A(d)). 

In his October 2000 substantive appeal, the appellant 
indicated that he was receiving Social Security disability 
benefits.  Records from the Social Security Administration 
are not contained in the claims folder.  The RO should 
arrange to obtain them on remand.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096,      (2000) (to be codified at 
38 U.S.C. § 5103A(c)); see also Murincsak v. Derwinski, 
2 Vet. App. 363 (1992); Martin v. Brown, 4 Vet. App. 136 
(1993) (not only must the final Social Security 
Administration decision be obtained, but all records upon 
which that decision was based must be obtained as well).

As discussed above, the veteran has raised the issue of 
entitlement to a TDIU.  The laws and regulations regarding 
TDIU, see 38 C.F.R. § 4.16, must be considered in this case.  
See VAOPGCPREC 6-96.  The Board is required to address the 
issue of entitlement to TDIU when it is reasonably raised by 
the record before the Board on a claim for an increased 
disability rating.  Caffrey v. Brown, 6 Vet. App. 377, 382 
(1994).  The Board has jurisdiction to address this issue as 
part of the claim for an increased disability rating if the 
TDIU claim is based solely upon the disability which is the 
subject of the increased rating claim on appeal, such as is 
the case here.  VAOPGCPREC 6-96.

The RO has not considered whether TDIU can be granted.  It 
would be prejudicial to the veteran if the Board were to 
address this issue at this point.  Therefore, it is necessary 
to remand this claim so that proper procedural actions can be 
completed.  VAOPGCPREC 6-96.

Accordingly, this case is REMANDED for the following:

1.  Notify the veteran of the information 
and evidence needed to substantiate his 
claims and of what part of such evidence 
the Secretary will attempt to obtain on 
his behalf.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to 
be codified as amended at 38 U.S.C. 
§ 5103(a)).  The notice should include 
informing him of the need for the 
following:

a.  a release for the veteran's 
treatment records from Johnnie 
Cummings III, M.D.;

b.  the names, addresses, 
approximate dates of treatment, and 
appropriate releases for the 
treatment records of all private 
care providers who treated the 
veteran for low back strain since 
1998; and

c.  the names of any VA medical 
facilities at which the veteran 
received treatment or evaluation for 
low back strain since 1998, and the 
approximate dates of such treatment.

2.  Request all private treatment records 
for which the veteran provides releases, 
and associate with the claims file all VA 
treatment records of which he provides 
adequate identifying information.  

3.  Request the administrative and medical 
records relating to the appellant's Social 
Security disability claim and associate 
them with the claims file.  

4.  Ask the veteran to complete VA Form 
21-8940, application for TDIU, with 
sufficient detail as to all employment, 
regardless of income earned or length of 
time.

5.  If any development undertaken pursuant 
to information or releases provided by the 
veteran above is unsuccessful, undertake 
appropriate notification action, to 
include notifying him what efforts were 
undertaken to develop the evidence, what 
records have been obtained, and what 
further action will be taken.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(b)(2)). 

6.  Once the foregoing development has 
been accomplished to the extent 
possible, and the medical records have 
been associated with the claims file, 
the appellant should be afforded a VA 
spine examination to assess the severity 
of his service-connected low back 
strain.  The claims folder should be 
reviewed by the examiner before the 
examination.  All necessary tests, 
including x-rays if indicated, should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected low back strain. 

The examiner should note the range of 
motion for the lumbar spine and should 
state what is considered normal range of 
motion.  Whether there is any pain, 
weakened movement, excess fatigability 
or incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner is asked 
to describe whether pain significantly 
limits functional ability during flare-
ups or when the lumbar spine is used 
repeatedly.  All limitation of function 
must be identified.   If there is no 
pain, no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.

The examiner should also state whether 
there are osteoarthritic changes; 
narrowing or irregularity of joint space; 
abnormal mobility on forced motion; 
listing of the spine; or positive 
Goldthwait's sign.  The examiner should 
state, if possible, the frequency of 
recurring attacks of intervertebral disc 
syndrome, if the veteran suffers such 
attacks, and the extent to which relief 
is experienced between such attacks.  
38 C.F.R. § 4.71a, Diagnostic Codes 5293, 
5295 (2000).

The examiner should render a medical 
opinion as to which symptoms and findings 
are attributable to the service-connected 
low back strain as opposed to any 
nonservice-connected low back 
condition(s).  If it is impossible to 
distinguish the symptomatology due to any 
nonservice-connected condition(s), the 
examiner should so indicate.  

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical 
findings on examination should be 
directly addressed and discussed in the 
examination report.

Further, the examiner is specifically 
requested to express a medical opinion as 
to the degree of occupational impairment 
attributable to the veteran's service-
connected low back strain, as opposed to 
any nonservice-connected disabilities and 
advancing age.  In particular, describe 
what types of employment activities would 
be limited because of the veteran's 
service-connected low back disability and 
whether any limitation on employment is 
likely to be permanent.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If further 
testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the residuals of the 
condition in issue, such testing or 
examination is to be accomplished.

7.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the report does not include an adequate 
response to the specific opinion 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2000);  see also Stegall v. West, 11 Vet. 
App. 268 (1998).  

8.  Review the claims file and ensure that 
no other notification or development 
action, in addition to that directed 
above, is required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475.  If further action is required, 
undertake it before further adjudication 
of the claims.

9.  Then, readjudicate the veteran's 
claims, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  

10.  If the benefits sought on appeal 
remains denied, the veteran and his 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


